

115 HR 1474 IH: Simon Wiesenthal Holocaust Education Assistance Act
U.S. House of Representatives
2017-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1474IN THE HOUSE OF REPRESENTATIVESMarch 9, 2017Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo authorize the Secretary of Education to award grants to educational organizations to carry out
			 educational programs about the Holocaust.
	
 1.Short titleThis Act may be cited as the Simon Wiesenthal Holocaust Education Assistance Act. 2.Holocaust educational programPart A of title IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7111 et seq.) is amended by adding at the end the following:
			
				3Holocaust Education Assistance Program
					4131.Findings and purposes
 (a)FindingsThe Congress finds the following: (1)The Holocaust was a historical event that resulted in the systemic, state-sponsored, mass murders by Nazi Germany of 6,000,000 Jews, along with millions of others, in the name of racial purity.
 (2)Eight States (California, Florida, Illinois, Indiana, Michigan, New Jersey, New York, and Rhode Island) now mandate that the Holocaust be taught in the educational curriculum, and 12 States (Alabama, Connecticut, Georgia, Mississippi, Missouri, Nevada, North Carolina, Pennsylvania, South Carolina, Tennessee, Washington, and West Virginia) recommend teaching the Holocaust but the funds necessary to carry out those recommendations may not be available.
 (3)The Holocaust is a sensitive and difficult subject to teach effectively, and educators need appropriate teaching tools and training to increase their knowledge of the Holocaust and enhance the educational experience.
 (b)Statement of purposeIt is the purpose of this subpart— (1)to educate students in the United States so that they—
 (A)may explore the lessons that the Holocaust provides for all people; and (B)may be less susceptible to the falsehood of Holocaust denial and to the destructive messages of hate that arise from Holocaust denial; and
 (2)to provide resources and support for educational programs that— (A)portray accurate historical information about the Holocaust;
 (B)sensitize communities to the circumstances that gave rise to the Holocaust; (C)convey the lessons that the Holocaust provides for all people; and
 (D)develop curriculum guides and provide training to help teachers incorporate the study of the Holocaust and its lessons into mainstream disciplines.
								4132.Program authorized
 (a)In generalFrom funds made available under subsection (c), the Secretary is authorized to award grants to educational organizations to carry out proposed or existing Holocaust educational programs.
 (b)Contract with nonprofitThe Secretary is authorized to enter into a contract with a nonprofit organization exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986 under which the organization will encourage, accept, and administer voluntary private donations and gifts of money from individuals, corporations, foundations and other donors for the purpose of funding the activities under this subpart. A donation may not be accepted in exchange for a commitment to the donor on the part of the Secretary or which attaches conditions inconsistent with applicable laws and regulations or that is conditioned upon or will require the expenditure of appropriated funds that are not available to the Department, or which compromises a criminal or civil position of the United States or any of its departments or agencies or the administrative authority of any agency of the United States. The Secretary shall ensure that such contract contains provisions setting forth the criteria to be used in determining whether the solicitation or acceptance of a donation is prohibited because the donation would reflect unfavorably upon the ability of the Department, or any official or employee of the Department, to carry out its responsibilities or official duties in a fair and objective manner, or would compromise the integrity or the appearance of the integrity of its programs or any official or employee involved in those programs.
 (c)Use of fundsThe Secretary is authorized to accept donations of money from the nonprofit described in subsection (b). Such funds shall be deposited in a special fund established in the Treasury of the United States titled Holocaust Education Assistance Program Account and shall remain available to the Secretary until expended, to the extent provided in advance in appropriations Acts, to carry out this subpart.
 4133.ApplicationThe Secretary may award a grant under this subpart only to an educational organization that has submitted an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
					4134.Use of grants
 (a)In GeneralAn educational organization receiving a grant under this subpart may use the grant only to carry out the Holocaust education program for which the grant was provided.
 (b)RequirementsAn educational organization receiving a grant under this subpart shall comply with the following requirements:
 (1)Continuation of eligibilityThe educational organization shall, throughout the period that the educational organization receives and uses the grant, continue to be an educational organization.
 (2)Supplementation of existing fundsThe educational organization shall ensure that the grant is used to supplement, and not supplant, non-Federal funds that would otherwise be available to the educational organization to carry out the Holocaust education program for which the grant was provided.
 (c)Additional ConditionsThe Secretary may require additional terms and conditions in connection with the use of grants provided under this subpart as the Secretary considers appropriate.
 (d)Cooperative arrangementsThe Secretary should encourage educational organizations to work cooperatively with State educational agencies or local educational agencies in applying for and using grants under this subpart.
						4135.Selection criteria
 (a)In GeneralThe Secretary shall award grants under this subpart in accordance with competitive criteria to be established by the Secretary.
 (b)Consultation With Holocaust EducatorsIn establishing the competitive criteria under subsection (a), the Secretary shall consult with a number of prominent educators in the field of Holocaust education, to be determined by the Secretary.
						4136.Review and sanctions
 (a)Annual ReviewThe Secretary shall review at least annually each educational organization receiving a grant under this subpart to determine the extent to which the educational organization has complied with the provisions of this subpart and the regulations issued under this subpart.
 (b)Imposition of SanctionsThe Secretary may impose one or more sanctions, to be determined by the Secretary, on an educational organization for the failure of the educational organization to comply substantially with the provisions of this subpart or the regulations issued under this subpart.
 4137.Annual reportNot later than February 1 of each year, the Secretary shall submit to the Congress a report describing the activities carried out under this subpart and containing any related information that the Secretary considers appropriate.
 4138.DefinitionsIn this subpart: (1)Educational organizationThe term educational organization means an entity—
 (A)described in section 501(c)(3) of the Internal Revenue Code of 1986; (B)exempt from tax under section 501(a) of the Internal Revenue Code of 1986; and
 (C)organized and operated for cultural, literary, or educational purposes. (2)Holocaust education programThe term Holocaust education program means a program that—
 (A)has as its specific and primary purpose to improve awareness and understanding of the Holocaust; and
 (B)to achieve such purpose, furnishes one or more of the following: (i)Educational materials.
 (ii)Student and school-based activities, including field trips. (iii)Teacher training.
 (iv)Any other good or service designed to improve awareness and understanding of the Holocaust. (3)HolocaustThe term Holocaust means the systemic, state-sponsored, mass murders by Nazi Germany of 6,000,000 Jews, and millions of others, in the name of racial purity.
 4139.RegulationsThe Secretary shall issue any regulations necessary to carry out this subpart. . 3.Clerical amendmentThe table of contents of the Elementary and Secondary Education Act of 1965 is amended by adding after the item relating to section 4121 the following:
			
				
					Subpart 3—Holocaust Education Assistance Program
					Sec. 4131. Findings and purposes.
					Sec. 4132. Program authorized.
					Sec. 4133. Application.
					Sec. 4134. Use of grants.
					Sec. 4135. Selection criteria.
					Sec. 4136. Review and sanctions.
					Sec. 4137. Annual report.
					Sec. 4138. Definitions.
					Sec. 4139. Regulations..
		